ACCEPTED
                                                                                                      06-14-00104-CR
                                                                                            SIXTH COURT OF APPEALS
                                                                                                 TEXARKANA, TEXAS
                                                                                                 1/28/2015 1:13:28 PM
                                                                                                      DEBBIE AUTREY
                                                                                                               CLERK

                                      NO. 06-14-00104-CR

CHARLES DOUGLAS MCCLAIN, III                     §                              SIXTH COURT
                                                                                 FILED IN
                                                 §                        6th COURT OF APPEALS
VS.                                              §                          TEXARKANA,    TEXAS
                                                                                  OF APPEALS
                                                 §                        1/28/2015 1:13:28 PM
THE STATE OF TEXAS                               §                            DEBBIEOF
                                                                            STATE     AUTREY
                                                                                         TEXAS
                                                                                  Clerk

            APPELLEE’S FIRST MOTION FOR EXTENSION OF TIME TO FILE
                              APPELLEE’S BRIEF

       COMES NOW the State of Texas appellee, and moves this Court pursuant to Tex. R.
App. Proc. 10.5 and 38.6 (D) for an extension of thirty (30) day’s or until March 2, 2015, in
which to file the appellee’s brief herein. In support, appellee would show the following;
       1.    Appellant was charged with Graffiti in State of Texas v. CHARLES
       DOUGLAS MCCLAIN, III, Cause No. 16,545, 115th District Court of Upshur
       County, Texas.
       2.    On May 212, 2014, appellant was found guilty and the Judge assessed
       punishment for Twenty Five (25) Years confinement in the Institutional
       Division-TDCJ.
       3. Notice of appeal was given on May 21, 2014.
       5. The Appellee’s brief was due for filing on January 12, 2015.
       6. This is the first request for extension of time.
       7. Appellee requests an extension until March 2, 2015.
       8. Good cause exists for the granting of the motion. Within the past thirty days
       counsel for the State has undertaken the following matters:
       A:      Counsel was responsible for getting the brief on Jason Belcher prepared which
               was due on January 5, 2015 in the Twelfth Court of Appeals. Jury Selection in
               the 115th Judicial District Court was set on January 12, 2015. The State of Texas
               v. Tommy Ray Dillard was on that jury docket and this case was assigned to me
               for trial. Counsel has also been helping with trial preparations in The State of
               Texas v. Jonathan Shepherd Cause Number 16,605 scheduled for jury selection on
               February 2, 2015.
       9: This motion is not sought for purposes of delay, but so that justice may be done.
       Therefore, Appellee requests until March 2, 2015, in which to complete her brief.


                                                   Respectfully submitted,

                                                   Upshur County Assistant District Attorney
                                                   Natalie A. Miller
                                                   405 N. Titus
                                                   Gilmer, TX 75644
                                                   Tel: (903) 843-5513
                                                   Fax: (903) 843-3661


                                                   By: /S/     Natalie A. Miller
                                                        Natalie A. Miller
                                                        State Bar No. 24079007



                              CERTIFICATE OF SERVICE

        A true and correct copy of the foregoing document has been delivered to all counsel of
record, on this the 28th day of January, 2015.

                                                   /S/      Natalie A. Miller
                                                   Natalie A. Miller